Citation Nr: 1139254	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION


The Veteran served on active duty from February 1957 to September 1974; plus he had 2 years, 4 months, and 29 days of prior active service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that denied a total disability rating based on individual unemployability (TDIU); and from an October 2009 decision of the RO that denied a disability rating in excess of 50 percent for service-connected PTSD.  These matters were remanded in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

PTSD 

In March 2011, the issue of entitlement to an increased rating for PTSD was remanded for notice pursuant to the Veterans Claims Assistance Act (VCAA) of 2000 in compliance with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In March 2011, the AMC issued notice to the Veteran.  In a March 2011 submission, the Veteran indicated that he had no further evidence to submit.  This matter was recertified to the Board on April 14, 2011.  Thereafter, on April 18, 2011, the AMC received additional evidence from the Veteran, and such evidence was received by the Board on April 29, 2011.  The evidence consists of an April 5, 2011 psychological evaluation which reflects diagnoses of PTSD and depressive disorder, not otherwise specified.  

Initially, upon obtaining an appropriate release from the Veteran, any treatment records should be obtained from the private psychologist, Wende J. Anderson, who conducted the April 2011 evaluation.  

The private evaluation reflects that the Veteran's condition may have worsened since his April 2010 VA evaluation.  Specifically, the examiner assigned a Global Assessment of Functioning (GAF) score of 48 and indicated that the Veteran was experiencing suicidal ideation.  The Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

TDIU 

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC failed to further develop the claim of entitlement to a TDIU as instructed in the March 2011 Remand and another remand is necessary.

In October 2010, the Veteran submitted evidence in support of his appeal for TDIU benefits.  The evidence consisted of a report of an October 2010 consultation and examination which included findings of ischemic heart disease, bilateral hearing loss, and erectile dysfunction.  Diabetic peripheral neuropathy of the upper and lower extremities was diagnosed.  In a February 2011 informal hearing presentation, the Veteran's representative specifically declined to waive initial consideration of the newly submitted evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2011). 

The Board accepts the Veteran's October 2010 correspondence, and the February 2011 informal hearing presentation submitted by his representative, as inferred claims of service connection and for separate evaluation(s) for diabetic peripheral neuropathy, which are inextricably intertwined with the TDIU issue on appeal.  More specifically, those matters have not been adjudicated by the RO or AMC, and their resolution may have an impact on the Veteran's claim for TDIU benefits.  Consequently, the Board finds that it must defer any determination as to the claim for TDIU benefits until the RO or AMC has had an opportunity to address the unadjudicated matters.  Harris v. Derwinski, 1 Vet App. 180 (1991). 

Accordingly, the case is REMANDED for the following action: 

1.  Upon obtaining an appropriate release from the Veteran, his treatment records should be requested from Wende J. Anderson, Psy.D., P.A.  If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to work.  The examiner should provide supporting rationale for this opinion.

3.  The RO or AMC should adjudicate the intertwined issues of service connection for ischemic heart disease, bilateral hearing loss, and erectile dysfunction; whether separate evaluation(s) is(are) warranted for diabetic neuropathy; and, should complete any additional development deemed appropriate.  The adjudicate should include consideration of the evidence submitted directly to the Board in October 2010, and any additional medical treatment records, lay evidence, or medical opinions associated with the claims file.  If service connection for ischemic heart disease, bilateral hearing loss, or erectile dysfunction is denied and/or separate evaluation(s) is(are) not assigned for diabetic peripheral neuropathy, the Veteran and his representative should be informed that review on appeal of these matters may only be obtained by filing a timely notice of disagreement and substantive appeal.  

4.  Thereafter, the RO or AMC should re-adjudicate the issues of entitlement to an increased rating for PTSD, and entitlement to a TDIU.  If either of the benefits sought are not granted in full, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


